DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in U.S. Patent Application No. 17/107,065 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 4-6, 13-14 and 18-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation in part, “determining the preliminarily completed depth image, ...”.  There is insufficient antecedent basis for this limitation ‘the preliminarily completed depth image’ in the claim.  Claim(s) 1/2/4 do not present any limitation disclosing/establishing basis for "a preliminarily completed depth image".  It is possible that applicant intended for claim 4 to depend on claim 3 as opposed to claim 2.  Alternatively, language ‘the’ may be amended to read ‘a’ instead, establishing the required basis therein.
Claim 18 is the device claim corresponding to method claim 4, and is rejected accordingly in view of that corresponding language “determine the preliminarily completed depth image”.
Dependent claims 5-6, 13-14 and 19 inherit and fail to cure that/those deficiencies identified above for the case of claim(s) 4/18, and are rejected accordingly.


Allowable Subject Matter
	Claims 1-3, 7-12, 15-17 and 20 are allowable.
Claims 4-6, 13-14 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) as set forth in this Office action, in view of the allowable nature of independent claim(s) 1/15/20.  References of record fail to serve in any obvious combination teaching each and every limitation as required therein.  Regarding the limitations of claims 1/15/20 more specifically, search and consideration has provided additionally cited references presenting the general state of the art without lending towards an obvious combination of references teaching/suggesting the claimed invention as a whole.  Specifically references of record fail to teach/suggest:
determining a diffusion intensity of each pixel in the to-be-diffused map based on the to-be-diffused map and the feature map, the diffusion intensity representing an intensity of
diffusion of a pixel value of each pixel in the to-be-diffused map to an adjacent pixel; and
determining a completed depth image based on the pixel value of each pixel in the to-be-diffused map and the diffusion intensity of each pixel in the to-be-diffused map.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669